747 N.W.2d 249 (2008)
Amanda Jean ODOM, Plaintiff-Appellee,
v.
WAYNE COUNTY and City of Detroit, Defendants, and
Christine Kelly, Defendant-Appellant.
Docket No. 133433. COA No. 270501.
Supreme Court of Michigan.
April 25, 2008.
On order of the Court, the motions for leave to file briefs amicus curiae are GRANTED. The motion for reconsideration of this Court's January 11, 2008 order is considered, and it is GRANTED. We VACATE our order dated January 11, 2008. On reconsideration, the application for leave to appeal the February 1, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) what is the proper interpretation of MCL 691.1407(3) ("[MCL 691.1407(2)] does not alter the law of intentional torts as it existed before July 7, 1986."); (2) can intentional torts claims be brought under MCL 691.1407(2); and (3) for an intentional tort claim, what must a plaintiff plead to avoid governmental immunity?
The Michigan Municipal League, the Michigan Municipal League Liability & Property Pool, the Wayne County Prosecutor's *250 Office, and the Michigan Association of Police Organizations are invited to file additional briefs amicus curiae. The Attorney General is invited to file a brief amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.